Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. Specifically, the office has to respectfully disagree with an argument that Paek does not disclose the limitation “recording, by at least one computer processor, actuations of buttons that ambiguously specify letter selections; displaying, by at least one computer processor, a generic actuation indicator on a display screen in response to each recorded actuation”. Paek clearly discloses recording actuations of buttons and displaying a generic actuation indicator for each recorded actuation. The office acknowledges that Paek only displays one generic actuation indicator at T2 in figure 4. However, Paek displays a generic actuation indicator for each actuations of buttons. For example, Paek also discloses the generic actuation indicators for actuation of buttons at T0, T1 and T3. 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Griffin discloses a text input interface with an output text box (Fig. 3A). As stated by the applicant, Griffin does display the touched letters in the text output box as a notification. However, Griffin does not anticipate for ambiguous touches. . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 6 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paek et al. (US 2016/0070441 A1, hereinafter “Paek”).

As to claim 5, Paek (Fig. 4) discloses a computer processor-implemented method comprising: 
recording, by at least one computer processor, actuations of buttons that ambiguously specify
letter selections (408 at T2; Para. 0035);  
displaying, by at least one computer processor, a generic actuation indicator on a display screen
in response to each recorded actuation (410; Para. 0036);  
identifying, by at least one computer processor, a word according to letter assignments of the
actuated buttons and an order in which the actuations occur (Para. 0037); and 
replacing, by at least one computer processor, a sequence of one or more displayed generic
actuation indicators with the identified word (412). 
The above rejection also stands for the similar media device of claim 16. 
As to claim 6, Paek (Fig. 4) discloses the method of claim 5 wherein the identifying a word (412) according to letter assignments includes specifying one letter of a letter pair assigned to one or more of the actuated buttons (at T0 user presses T, and at T1 user presses H). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US 2013/0271385 A1, hereinafter “Griffin”) in view of Paek et al. (US 2016/0070441 A1, hereinafter “Paek”).

As to claim 1, Griffin (Fig. 1) discloses an apparatus (100), comprising: 
at least one computer processor (102); and 
at least one non-transitory computer memory (110) coupled to the at least one computer processor, the at least one non-transitory computer memory having computer-executable instructions stored thereon that, when executed by the at least one computer processor (Para. 0042, 0048), cause the at least one computer processor to: 
generate an interactive graphical user interface (Fig. 3A) including: 

a text output field (330) on the interactive graphical user interface;  
record actuations of the two or more buttons (Fig. 3C element 340). 
Griffin does not disclose display a generic actuation indicator in the text output field in response to each recorded actuation; and 
replace a sequence of one or more displayed generic actuation indicators with a word that corresponds to the assigned at least one letter of the recorded actuated buttons.
However, Paek (Fig. 4) teaches display a generic actuation indicator (410) in the text output field in response to each recorded actuation (Para 0036); and 
replace a sequence of one or more displayed generic actuation indicators with a word (412) that corresponds to the assigned at least one letter of the recorded actuated buttons (Para. 0037).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Paek to place a generic placeholder in the device disclosed by Griffin. The motivation would have been to notify user of the number of inputs before recognition of an input word (Griffin; Para. 0036-0037). 
The above rejection also stands for the similar media device of claim 13. 
 
Claims 2-4, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin and Paek as applied to claims 1 and 13 above, and further in view of Van der Hoeven (US Patent 7,376,938 B1, hereinafter “Van der Hoeven”).

As to claim 2, Griffin does not disclose the apparatus of claim 1 wherein the interactive graphical user interface further includes one or more interleaved buttons collinear with and overlapping the row of buttons, each of the one or more interleaved buttons assigned a letter.
However, Van der Hoeven (Fig. 5) teaches wherein the interactive graphical user interface further includes one or more interleaved buttons (the button areas with “di” and “ux”) collinear with and overlapping the row of buttons (520, 522), each of the one or more interleaved buttons assigned a letter (“d”).
It would have been obvious to one of ordinary skill in the art to simple substitute the arrangement of the keys of the graphical user interface of Griffin with the arrangement of the keys of the user interface of Van der Hoeven. The result of such a substitution would have yielded predictable results. 
The above rejection also stands for the similar media device of claim 14. 

 	As to claim 3, Van der Hoeven teaches the apparatus of claim 2 wherein each letter of the interleaved buttons separates the at least one letter assigned to adjacent buttons of the row (Fig. 5, button “di”). 
The above rejection also stands for the similar media device of claim 15. 
 
As to claim 4, Van der Hoeven teaches the apparatus of claim 3 wherein the interactive graphical user interface displays the row of buttons and collinear interleaved buttons twice (Fig. 5 element 520, 520, “di” “ol”). 

 	 
Claims 7, 8, 11, 12, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paek as applied to claims 5 and 16 above, and further in view of Griffin.

 	As to claim 7, Paek does not explicitly disclose the method of claim 5 wherein the identifying a word according to letter assignments includes incorporating letters assigned to unactuated buttons into the identified word. 
However, Griffin teaches wherein the identifying a word according to letter assignments includes incorporating letters assigned to unactuated buttons into the identified word (Fig. 3B element 360). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Griffin to include a predictor algorithm in the device disclosed by Paek. The motivation would have been to predict the user input (Griffin; Para. 0071). 
The above rejection also stands for the similar media device of claim 17.
 
As to claim 8, Paek (Fig. 4) discloses the method of claim 7 wherein the actuated buttons are
actuatable by a first selection gesture (408 at T0) and the buttons assigned the incorporated letters are actuatable by a second selection gesture (408 at T1) different from the first selection gesture (408 at T0). 
The above rejection also stands for the similar media device of claim 18. 

As to claim 11, Paek (Fig. 4) discloses the method of claim 5 wherein the identifying and the replacing occur in response to a user input (408 at T4; Para. 0037). 
The above rejection also stands for the similar media device of claim 20. 
 
As to claim 12, Paek (Fig. 4) discloses the method of claim 5 further comprising appending a space at an end of the identified word (pressing of a spacebar would append space at the end of the word before typing further words), wherein the identifying, the replacing and the appending occur in response to a spacebar actuation (Para. 0035, 0037). 

Claims 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Paek and Griffin as applied to claims 8 and 18 above, and further in view of Van der Hoeven.
 
As to claim 9, Paek does not disclose the method of claim 8 wherein the buttons actuatable by the first selection gesture and the buttons actuatable by the second selection gesture overlap. 
However, Van der Hoeven teaches wherein the buttons actuatable by the first selection gesture and the buttons actuatable by the second selection gesture overlap (Fig. 5, buttons 520 and 522 overlap at the areas “di” and “ux”). 
It would have been obvious to one of ordinary skill in the art to simple substitute the arrangement of the keys of the graphical user interface of Paek/Griffin with the arrangement of the keys of the user interface of Van der Hoeven. The result of such a substitution would have yielded predictable results (Van der Hoek; Col. 2 lines 21-26). 
The above rejection also stands for the similar media device of claim 19. 
 
As to claim 10, Paek discloses the method of claim 9 wherein the first selection gesture is a tap actuation (Para. 0046).  

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Rendahl (US 8,423,897 B2) discloses a solution for ambiguous touches (Figs. 3D-3G). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625